Cook, J.,
delivered the opinion of the court.
This is an appeal from a judgment by default, rendered by the circuit court of "Washington county, upon a declaration filed by appellee against appellant, upon an alleged contract of insurance. The declaration avers that the ‘ ‘ Supreme Ruling of the Fraternal Mystic Circle is a benefit society doing business in and having subordinate lodges in Washington county.” A summons was issued on this declaration, which commanded the sheriff to summon the “Suppreme Ruling of the Fraternal Mystic Circle, if to be found in your county,” etc. The sheriff’s return of the summons is as follows:
“Received this first day of November, 1911.
“Thos. Worthington, Sheriff,
By S. P. Akin, D. S.
“Executed the within process this first day of November, 1911, upon the defendant, the Supreme Ruling of the Fraternal Mystic Circle, in person, by handing Hy. Schawl a true copy thereof.
Thos. Worthington, Sheriff,
By George W. Phillips, D. S.”
There is nothing anywhere in the record to show what relation, if any, the person upon whom the summons was served bears to the defendant. The declaration does not connect the person to whom the summons was delivered with the defendant, nor does the judgment of the court find that he was the representative of the society upon whom a summons might be served.

Reversed and remanded.